Citation Nr: 1701655	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-02 290	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970, and served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs' (VA) Regional Office (RO) which denied service connection for bilateral hearing loss.  The Board remanded this claim in December 2013. 


FINDING OF FACT

In a January 2017 Motion to Withdraw Appeal, the accredited representative expressly withdrew the Veteran's appeal for service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The issue of entitlement to service connection for bilateral hearing loss has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2017 Motion to Withdraw Appeal, the accredited representative expressly withdrew the Veteran's appeal of the denial of service connection for bilateral hearing loss.  That Motion included a signed communication from the Veteran requested withdrawal of the appeal.

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the accredited representative has effectively withdrawn the Veteran's appeal from the denial of service connection for bilateral hearing loss.  Therefore, the Board concludes that no allegation of fact or law remains.  Therefore, the Veteran's appeal must be dismissed.  38 U.S.C.A. § 7105 (2016).  


ORDER

The appeal is dismissed.  



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


